Order entered August 20, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00611-CV

  PANDA POWER GENERATION INFRASTRUCTURE FUND, LLC, D/B/A/ PANDA
                  POWER FUNDS, ET AL., Appellants

                                                V.

            ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-16-0401

                                             ORDER
       Appellee’s motion to reset oral argument is GRANTED. The Clerk of the Court is

DIRECTED to remove this case from the September 17, 2019 submission docket. The case will

be reset for submission in due course.


                                                        /s/   LANA MYERS
                                                              JUSTICE